Case: 14-30224      Document: 00512814565         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 14-30224                               FILED
                                  Summary Calendar                       October 24, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff-Appellant

v.

MIKE HARSON; OFFICE OF 15TH J.D.C. DISTRICT ATTORNEY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2120


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against Mike
Harson, the District Attorney for the Fifteenth Judicial District, and the Office
of the District Attorney for the Fifteenth Judicial District. The district court
dismissed the complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994),



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30224    Document: 00512814565     Page: 2   Date Filed: 10/24/2014


                                 No. 14-30224

and, alternatively, for failure to state a claim because District Attorney Harson
was entitled to absolute prosecutorial immunity and the District Attorney’s
Office was not an entity capable of being sued under 42 U.S.C. § 1983.
Additionally, the district court dismissed Lavergne’s claims he asserted under
Louisiana state law without prejudice.
      This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo applying the same standard that is used to review a
dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998).
      Lavergne’s motion for leave to file a supplemental brief is GRANTED.
In his briefs, Lavernge contends that his claims for libel, slander, malicious
prosecution, release of false information and statements, and return of
personal belongings are not grounds to overturn his convictions and, therefore,
that Heck does not apply. We disagree. Lavergne’s claims arise out of the
appellees’ prosecutions of him for murder. If the district court were to award
him damages as to any of these claims, it would implicitly call into question
the validity of his convictions. See Heck, 512 U.S. at 487; Penley v. Collin
County, Tex., 446 F.3d 572, 573 (5th Cir. 2006). In this same vein, the district
court did not abuse its discretion in denying his motions to amend his
complaint because the amendments were futile in light of the Heck bar. Leal
v. McHugh, 731 F.3d 405, 417 (5th Cir. 2013). The district court did not err in
dismissing Lavergne’s Heck-barred claims with prejudice.        See Johnson v.
McElveen, 101 F.3d 423, 424 (5th Cir. 1996).
      Finally, to the extent Lavergne raises new claims on appeal, we do not
address them. See Willard v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006). His
motion to appoint counsel is DENIED.
      AFFIRMED.



                                       2